Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Zweig on 12/16/2021.

The application has been amended as follows: 

In The Claims:

1. (Currently amended) A method of analyzing particles in an air stream flowing through a chamber comprising walls and an interior region, said particles comprising airborne suspended PM2.5 aerosol particles, the method comprising:
separating said PM2.5 aerosol particles according to size by:
an air stream side of said walls to concentrate particles away from said walls towards said interior region of the air stream, and to produce a beam of focused-concentrated particles; and
b) allowing said focused-concentrated particles to progress as a beam though said chamber from an initial focus chamber region at the center of said air stream to a different chamber region at the center of said air stream comprising at least one precipitating heater element; and
c) using at least one said precipitating heater element to deflect said focused-concentrated particles in the air stream with a generated thermal gradient; wherein smaller particles in the air stream are selectively deflected away from the interior region and towards a periphery of the air stream at a different rate than larger particles in the air stream, thus producing size-deflected focused-concentrated particles; and
detecting said size-deflected focused-concentrated particles within a selected particle size range under 10 microns using a surface of at least one wall-mounted MEMS-based particle detector,
wherein said at least one focusing heater element is further angled towards an interior direction of said air stream.

9. (Currently amended) A system for analyzing airborne suspended PM2.5 aerosol particles, the system comprising:
an inlet;

the system including an air channel for containing an air stream, said air channel comprising walls and an interior, said air channel extending from the inlet through the thermophoretic particle concentrator and through the thermophoretic particle discriminator;
said PM2.5 particle size separator comprising
a) said thermophoretic particle concentrator disposed on [[the]] an air stream side of said walls, and configured to concentrate said particles away from said walls of said air channel towards said interior of said air channel, and to produce a beam of focused-concentrated particles;
b) said air channel having an interior region configured to enable said focused- concentrated particles to progress as a beam though said air channel from an initial focus interior region at the center of said air channel to a different interior region at the center of said air channel comprising a thermophoretic particle discriminator;
c) said thermophoretic particle discriminator configured to deflect and separate said focused-concentrated particles in said air stream according to a size of said particles; and
a controller electrically coupled to the thermophoretic particle concentrator and to the thermophoretic particle discriminator, the controller configured to allow:
concentrating particles in an interior region of the air stream; and deflecting the concentrated particles in the air stream with a generated thermal gradient;

wherein said controller is further configured to allow:
detecting said size-deflected focused-concentrated particles within a selected particle size range under 10 microns on a surface of at least one wall-mounted MEMS-based particle detector,
wherein said thermophoretic particle concentrator further comprises at least one focusing heater element angled towards an interior of said air channel.

15. (Currently amended) A non-transitory computer-readable medium storing computer-readable program code to be executed by at least one processor for analyzing particles in an air stream flowing through a chamber comprising walls and an interior region, said particles comprising airborne suspended PM2.5 aerosol particles, said computer readable program code comprising instructions configured to cause:
separating said PM2.5 aerosol particles according to size by:
a) causing at least one focusing heater element, which is disposed on [[the]] an air stream side of said walls to concentrate said particles in an interior region of the air stream; and to produce a beam of focused-concentrated particles;
b) wherein said chamber has an interior region configured to enable said focused- concentrated particles to progress as a beam though said chamber from an initial focus chamber region at the center of said air stream to a different chamber 
c) causing said at least one precipitating heater element to deflect said focused- concentrated particles in the air stream with a generated thermal gradient;
wherein smaller particles in the air stream are selectively deflected away from the interior region and towards a periphery of the air stream at a different rate than larger particles in the air stream, thus producing size-deflected focused-concentrated particles; and
detecting said size-deflected focused-concentrated particles within a selected particle size range under 10 microns on a surface of at least one wall-mounted MEMS-based particle detector,
wherein said at least one focusing heater element is further angled towards an interior direction of said air stream.


Claims 25-27 are canceled.


Claims 1, 9 and 15 were amended to clarify the claims and to include allowable subject matter.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9 and 15, the prior art of record and the examiner’s knowledge does not disclose or suggest at least one focusing heater element that is further angled towards an interior direction of an air stream, in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853